Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The platform lift of the claimed invention comprises all the limitations of claim 7, specifically, at least a control unit and a speech communication device disposed at a drive unit, exactly one wireless transmission path utilizing a single transmission protocol that connects both of the control unit and the speed communication device to a base station locally located at a fixed location at the installation site, wherein the one wireless transmission path is configured to transmit data signal from the control unit and a speech signal from the speech communication device to the base station using the same signal transmission protocol is not taught, suggested, nor obvious over prior arts of record. 
US Patent No. 8,660,565 to Hall teaches a single transmission pathway from a base station to a server and teaches an audio device can be added to the stairlift but does not teach the audio device and the control unit uses exactly one wireless transmission path utilizing a single transmission protocol to connect to a base station.
WO 2014/041351 to Atkin teaches a stair lift with a local base station and a wireless transmission path from the control unit to the base station but does not teach a speech communication device nor teaches the speech communication device and the control unit uses exactly one wireless transmission path utilizing a single transmission protocol to connect to a base station.
JP 2012-184062 to Sasaki teaches a stair lift with a wireless transmission path to a base station but does not teach a speech communication device nor teaches the speech .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DIEM M TRAN/Examiner, Art Unit 3654